J-A15010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    GINGER L. BACHMAN                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    DEAN T. BACHMAN                            :
                                               :
                       Appellee                :      No. 2998 EDA 2019

              Appeal from the Order Entered September 17, 2019
                In the Court of Common Pleas of Lehigh County
                   Civil Division at No(s): No. 2009-FC-0200


BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY KING, J.:                             FILED NOVEMBER 23, 2020

        Appellant, Ginger L. Bachman (“Wife”), appeals pro se from the order

entered in the Lehigh County Court of Common Pleas, which found Wife in

contempt for violation of the equitable distribution agreement between Wife

and Appellee, Dean T. Bachman (“Husband”) and granted Husband’s petition

for enforcement of the February 14, 2018 equitable distribution order. For

the following reasons, we affirm.

        In its opinion, the trial court set forth the relevant facts and procedural

history of this case as follows:

           The parties married on April 23, 1994. [Wife] filed a
           Complaint in Divorce on February 19, 2009.2 The Divorce
           Complaint requested the entry of a divorce decree and
           raised claims sounding in equitable distribution, support,
           and equitable distribution of the parties’ marital assets and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A15010-20


       liabilities.

          2  The Complaint contained a custody count as well.
          They litigated custody issues over the years since the
          filing of the original Complaint. The parties’ children
          are now adults and the custody action is no longer
          pending.

       On November 19, 2009, [Husband] filed a Petition for
       Special Relief which requested, inter alia, the entry of an
       order prohibiting the parties from disposing of any of their
       personal property.     The [court] entered an Order on
       December 22, 2009 granting that relief, as well as requiring
       that the parties provide an accounting as to property
       disposed [of at] that time. [The court] also authorized an
       inventory and appraisement as to all automobile parts,
       tools, and other related items in the parties’ possession.

       On May 12, 2010, [Husband] filed a Petition for Modification
       seeking access to [Wife’s] property to address issues related
       thereto. [The court] granted that request and provided
       [Husband] access to [Wife’s] property to photograph and
       take inventory of personal property, as well as to remove
       certain items from the basement and attic of the garage at
       [Wife’s] home.

       On April 4, 2016, [Husband] filed an Inventory of marital
       assets and liabilities. On September 8, 2016, [Husband]
       filed a Motion for the Appointment of a Master. That motion
       was granted [and a master] was appointed…for the within
       matter.

       After an initial Master’s Conference on October 31, 2016, a
       settlement conference was scheduled for December 9,
       2016. After the parties were unable to reach a settlement
       agreement, a Master’s Hearing was held on January 30,
       2017.

       On January 29, 2018, [the master] filed a Report of the
       Master in Divorce. Among the findings of the Hearing Officer
       was a determination that the parties agreed [Wife] would
       retain a residential property located at 112 Railroad/Cherry
       Street in Slatington, Lehigh County, Pennsylvania…. [Wife]
       also agreed that she would take responsibility to pay a

                                   -2-
J-A15010-20


       smaller line of credit in the amount of $8,000.00 which was
       incurred after the parties had separated. [Husband] would
       be responsible for refinancing any other debt on the
       Railroad/Cherry Street property in his name alone. After
       neither party filed Exceptions to the Report, it was adopted
       as an Order of Court on February 14, 2018 and filed on
       February 15, 2018.

       Within the terms of the February 14, 2018 Order, [Wife] was
       assigned 112 Railroad/Cherry Street as her sole and
       exclusive property. Paragraph 9 of the Order provided that
       [Wife] “shall take no responsibility for $25,000.00 worth of
       debt against 112 Railroad/Cherry Street property, which
       amount shall include the approximate amount of $8,000.00
       remaining on the smaller home equity loan/line of credit
       which in the aggregate totals $25,000.00.”            (Order,
       February 14, 2018 ¶ 9 (emphasis added).) This language
       was a typographical error; it was supposed to provide that
       [Wife] “shall take on responsibility for the $25,000.00 worth
       of debt…”

       Paragraph 9 of the February 14, 2018 Order further
       provided, “Neither party shall further encumber the real
       property until their respective names have been removed
       from the obligations as set forth above.” (Id.)

       On October 25, 2018, [Husband] filed a Petition for
       Contempt of the Court Order of February 14, 2018 alleging
       that [Wife] violated the terms of that Order by incurring four
       obligations totaling $33,131.76 in debt solely in her name
       against the title to 112 Railroad/Cherry Street which [Wife]
       failed to disclose to [the master] during the January 30,
       2017 hearing. Consequently, following a hearing before the
       undersigned, the [c]ourt entered an Order on November 20,
       2018 remanding the matter back to [the master for further
       proceedings].

       On January 31, 2019, the parties had a status conference
       with [the master] regarding the issues subject to the
       remand at which they reached a settlement agreement. On
       February 1, 2019, [the master] provided a proposed Order
       of Court incorporating the parties’ agreement which, in
       relevant part, provided [Wife] until April 1, 2019 to pay off
       the $25,000 debt. [Wife] did not file any Exceptions

                                   -3-
J-A15010-20


           thereto, but the proposal was not adopted as an Order of
           Court.

           On June 10, 2019, [Husband] filed a “Petition of [Husband]
           for Enforcement of the Parties’ February 14, 2018
           Agreement Reached Before the Master and Entry of a
           Divorce Decree.” This petition sought to hold [Wife] in
           contempt for failing to pay off the debts incurred against
           112 Railroad/Cherry Street. It also sought to compel [Wife]
           to execute the necessary documentation in order for the
           [c]ourt to enter a Divorce Decree.

           On June 29, 2019,[1] the [c]ourt held a hearing on
           [Husband’s] Petition to Enforce. On August 15, 2019, the
           [c]ourt entered an Order which was filed on August 16,
           2019. That Order directed [Wife] to pay the sum of
           $25,000.00 to retire or pay off liens which were filed against
           the title to the property which was held in both parties’
           names at 112 Railroad/Cherry Street, Slatington, Lehigh
           County, Pennsylvania, which included the $8,000 to pay off
           the smaller home equity loan/line of credit which was filed
           against the title of the property. The [c]ourt further ordered
           the parties to appear on September 11, 2019 in order for
           [Wife] to provide proof that she had complied with the
           [c]ourt’s August 15, 2019 Order. In addition, the [c]ourt
           granted [Husband’s] request that [Wife] execute the
           necessary documentation to allow the [c]ourt to enter a
           Divorce Decree on September 11, 2019.3

              3The parties’ divorce was granted on September 18,
              2019.

           The [c]ourt held a hearing on September 11, 2019, as well
           as on September 16, 2019 and September 17, 2019. On
           September 17, 2019, the [c]ourt entered an Order reflecting
           that the parties agreed to jointly list the 112 Railroad/Cherry
           Street property for sale with an agreement to use the
           proceeds from the sale of that property to satisfy any


____________________________________________


1   The docket entries indicate that this hearing took place on July 29, 2019.



                                           -4-
J-A15010-20


          outstanding marital debt, specifically the $25,000.00.[2]

          On September 24, 2019, the [c]ourt entered an additional
          Order ruling on [Husband’s] request for counsel fees. The
          [c]ourt awarded [Husband] $1,543.00 in counsel fees for
          the litigation stemming from the Petition to Enforce.

          [Wife] filed a Notice of Appeal on October 16, 2019,
          appealing from the Order entered on September 17, 2019.
          The [c]ourt entered an order directing her to file a Concise
          Statement of [Errors] Complained of on Appeal on October
          18, 2019. Due to a clerical error, the [c]ourt omitted an
          admonition that said statement must be filed within twenty-
          one days per Rule of Appellate Procedure 1925(b). [Wife]
          failed to file a Concise Statement. On November 14, 2019,
          the [c]ourt entered an Order with a brief opinion [deeming
          all issues waived for failure to comply with the court’s Rule
          1925(b) order] and directed that the record be transmitted
          to the Superior Court of Pennsylvania.

                                       *       *   *

          On July 21, 2020, the Superior Court remanded the matter
          on the basis of the [c]ourt’s omission of a time period within
          which [Wife] was required to file a Concise Statement.

          On August 24, 2020, [the court] issued a new [Rule]
          1925(b) Order. [Wife] filed her Concise Statement on
          September 14, 2020.

(Supplemental Trial Court Opinion, filed October 5, 2020 at 2-6).

       Wife raises the following issues for our review:

          Did the court abuse its powers by holding a contempt
          hearing against [Wife] brought by [H]usband while
          [H]usband was in contempt himself[?]

          Did the court abuse its powers by denying [Wife] a
____________________________________________


2 By its order, the court granted Husband’s petition for enforcement of the
February 14, 2018 equitable distribution order and found Wife in contempt.
(See Order, dated September 17, 2019).

                                           -5-
J-A15010-20


         continuance so she could obtain counsel prior to the
         contempt hearing taking place?

         Did the court abuse its power by ignoring its [own] order for
         a new equitable distribution hearing before the master of
         divorce and [chose] not to vacate the previous order
         entered into by the court which was sign[ed] prematurely
         which denied [Wife] the right to file exceptions and which
         [Husband] requested be vacated and for a new equitable
         distribution hearing to take place?

         Did the court [err] in not allowing [Wife] to offer into
         evidence the rules of civil procedure with regard to service
         of correspondence which changed the terms in such a way
         that would cause undue hardship to [Wife] of the proposed
         marital settlement agreement from opposing counsel to
         [Wife]?

         Did the court act in a biased manner by changing the
         wording of the property settlement agreement which was to
         be vacated but instead decided by the court would remain
         in effect with changes that made it impossible for [Wife] to
         comply with?

         Did the [trial] court [err] by denying [Wife] alimony and
         ruling [that she has] not established the need for alimony
         after the divorce?

(Wife’s Brief at 7-8).

      As a preliminary matter, we note that appellate briefs must conform in

all material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure. Pa.R.A.P. 2101. As to the argument section of

an appellate brief, Rule 2119(a) provides:

         Rule 2119. Argument

            (a) General rule.—The argument shall be divided into
         as many parts as there are questions to be argued; and shall
         have at the head of each part—in distinctive type or in type
         distinctively displayed—the particular point treated therein,

                                     -6-
J-A15010-20


         followed by such discussion and citation of authorities as are
         deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to properly raise or

develop her issues on appeal, or where her brief is wholly inadequate to

present specific issues for review, a court will not consider the merits of the

claims raised on appeal.    Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000)

(holding appellant waived claim where she failed to set forth adequate

argument concerning her claim on appeal; appellant’s argument lacked

meaningful substance and consisted of mere conclusory statements; appellant

failed to cogently explain or even tenuously assert why trial court abused its

discretion or made error of law). See also Lackner v. Glosser, 892 A.2d 21

(Pa.Super 2006) (explaining appellant’s arguments must adhere to rules of

appellate procedure, and arguments which are not appropriately developed

are waived; arguments not appropriately developed include those where party

has failed to cite relevant authority in support of contention); Jones v. Jones,

878 A.2d 86 (Pa.Super. 2005) (explaining failure to argue and cite to

supporting relevant authority constitutes waiver of issue on appeal); Estate

of Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating rules of

appellate procedure make clear appellant must support each question raised

by discussion and analysis of pertinent authority; absent reasoned discussion

of law, this Court’s ability to provide appellate review is hampered,

necessitating waiver of issue on appeal); Bunt v. Pension Mortg.

Associates, Inc., 666 A.2d 1091 (Pa.Super. 1995) (stating it is appellant’s

                                     -7-
J-A15010-20


responsibility to establish entitlement to relief by showing that trial court’s

ruling is erroneous; where appellant presents position without elaboration or

citation to law, this Court can decline to address appellant’s bare argument).

      Additionally, “it is the responsibility of the [a]ppellant to supply this

Court with a complete record for purposes of review.” Smith v. Smith, 637
A.2d 622, 623 (Pa.Super. 1993), appeal denied, 539 Pa. 680, 652 A.2d 1325

(1994) (emphasis in original). “[A] failure by an [a]ppellant to insure that the

original record certified for appeal contains sufficient information to conduct a

proper review constitutes a waiver of the issue(s) sought to be examined.”
Id. at 623-24. See also Kessler v. Broder, 851 A.2d 944 (Pa.Super. 2004),

appeal denied, 582 Pa. 676, 868 A.2d 1201 (2005) (reiterating appellant’s

responsibility to produce complete record for appeal). Our Rules of Appellate

Procedure require the appellant to order and pay for any transcript necessary

to permit resolution of the issues raised on appeal. Pa.R.A.P. 1911(a). If an

appellant fails to take action required by these rules and the Pennsylvania

Rules of Judicial Administration for preparation of relevant transcripts, this

Court may take such action as it deems appropriate. Pa.R.A.P. 1911(d).

      Furthermore:

         Although this Court is willing to liberally construe materials
         filed by a pro se litigant, pro se status confers no special
         benefit upon the appellant. To the contrary, any person
         choosing to represent [herself] in a legal proceeding must,
         to a reasonable extent, assume that [her] lack of expertise
         and legal training will be [her] undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied, 610

                                      -8-
J-A15010-20


Pa. 600, 20 A.3d 489 (2011) (some internal citations omitted).

      Instantly, Wife raises six issues in her statement of questions presented.

Nevertheless, the argument section of her brief is not divided into separate

sections for each question raised, in direct violation of Rule 2119(a). See

Pa.R.A.P. 2119(a).   In fact, the argument section does not even track the

same order as the issues outlined in her statement of questions presented and

appears to raise other issues not fairly suggested by the statement of

questions presented, which makes her argument section even more difficult

to follow. See Pa.R.A.P. 2116(a) (explaining statement of questions involved

must state concisely issues to be resolved, expressed in terms and

circumstances of case but without unnecessary detail; no question will be

considered unless it is stated in statement of questions involved or is fairly

suggested thereby). More importantly, as Husband points out in his brief,

Wife fails to cite any relevant legal authority for most of the issues raised in

her statement of questions presented. See Pa.R.A.P. 2119(a).

      Further, the sole transcript included in the certified record is from the

master’s hearing on January 30, 2017. The record indicates the court held

hearings pertinent to our review on November 19, 2018, June or July 29,

2019, September 11, 2019, September 16, 2019, and September 17, 2019.

The record also shows that Wife submitted a transcript request along with her

notice of appeal. Specifically, Wife requested transcripts for September 9,

2019, September 10, 2019, September 12, 2019, September 16, 2019, and


                                     -9-
J-A15010-20


September 17, 2019.

       On October 22, 2019, the trial court granted Wife’s request for the

transcripts of September 16th and 17th, 2019, if Wife tendered payment for

those transcripts.      The court denied Wife’s request for transcripts dated

September 9th, 10th, and 12th, 2019, stating no hearings took place on those

dates.     Nevertheless, Wife failed to pay for the relevant transcripts.

Consequently, the court entered another order on November 14, 2019,

denying Wife’s request for transcripts due to her noncompliance with the

court’s October 22, 2019 order and the rules of appellate procedure.      See

Pa.R.A.P. 1911(a).

       As a result of Wife’s failure to present cogent arguments on appeal with

citations to relevant legal authority, and to insure the certified record

contained all necessary transcripts, we are unable to conduct meaningful

review of Wife’s issues on appeal. These defects are substantial and warrant

waiver of Wife’s claims.3       See Lackner, supra; Jones, supra; Estate of

Haiko, supra; Bunt, supra. See also Pa.R.A.P. 1911(d); Kessler, supra.

Accordingly, we affirm.

       Order affirmed.




____________________________________________


3We note that our review of the January 30, 2017 master’s hearing transcript
and the entirety of the court’s February 14, 2018 equitable distribution order
supports the trial court’s explanation regarding the typographical error in the
February 14, 2018 order.

                                          - 10 -
J-A15010-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/20




                          - 11 -